Title: From Thomas Jefferson to Daniel Brodhead, 13 February 1781
From: Jefferson, Thomas
To: Brodhead, Daniel



Sir
Richmd Feby. 13th. 1781

I have duly received your favor by Colo. Gibson. I am sorry to learn there is any scarcity of provisions in your settlement. Nevertheless  I must suppose it too numerous to be at any time under a difficulty to support so moderate a Garrison as yours, if the means of drawing provisions from the people are furnished you. I apprehend your wants proceed rather from deficiences of mony than of provisions, in which case our purchases will scarcely affect you as the forbearing them would not increase your stock of money: however from what Colo. Gibson tells me I have reason to hope that animal food will in a great measure be procured on the South side of the boundary. Genl. Washington’s Letter transmitted you by Genl. Clarke will no doubt have satisfied you how earneastly he espouses the service on which that Gentleman is ordered and that it is his desire he should receive from you every aid of men and necessaries which you can help him to. I rely for your cordial execution of this desire on your Zeal for the common cause as well as your respect for the wishes of the Commander in Cheif. Colo. Gibson at my request with his regiment is ordered by Majr. Genl. Baron Steuben on the same service.
I am &c.,

T.J.

